DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities:
--In [0001] of the specification, please enter the patent number of the most recent parent case.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,542,555, hereinafter referred to as ‘555. This is a statutory double patenting rejection.
Regarding claim 1, ‘555 discloses a wireless transmit/receive unit (WTRU) comprising: 
a receiver configured to receive, from an access point (AP), a downlink (DL) frame that solicits uplink (UL) frames from a plurality of WTRUs, including the WTRU, and that includes a resource allocation which allocates at least one channel of a plurality of channels for an UL frame from the WTRU (See Claim 1); and 
a transmitter configured to transmit an UL frame to the AP in response to the DL frame, over the at least one allocated channel of the plurality of channels, a short inter-frame space (SIFS) after receiving the DL frame (See Claim 1); 
the receiver configured to receive an acknowledgement (ACK) frame from the AP in response to the UL frame, wherein the ACK frame includes acknowledgements of UL frames from others of the plurality of WTRUs (See Claim 1).  

Regarding claim 2, ‘555 further discloses the WTRU of claim 1, wherein the DL frame includes an identifier corresponding to the WTRU (See Claim 2).  

Regarding claim 3, ‘555 further discloses the WTRU of claim 1, wherein the DL frame comprises a clear-to-send (CTS) frame (See Claim 3).  

See Claim 4).  

Regarding claim 5, ‘555 further discloses the WTRU of claim 1, wherein the AP is in communication with at least one station (STA) that is part of a multi-user group, wherein the WTRU is not part of the multi-user group (See Claim 5).  

Regarding claim 6, ‘555 further discloses the WTRU of claim 1, wherein the UL frame indicates an amount of uplink data the WTRU has for transmission to the AP (See Claim 6).  

Regarding claim 7, ‘555 further discloses the WTRU of claim 1, wherein the UL frame indicates a quality of service (QoS) priority for uplink data (See Claim 7).  

Regarding claim 8, ‘555 further discloses the WTRU of claim 1, wherein the UL frame includes an indication of an amount of uplink data and a modulation coding scheme (MCS) that will be used to transmit the uplink data (See Claim 8).  

Regarding claim 9, ‘555 further discloses the WTRU of claim 1, wherein the at least one allocated channel includes two or more of the plurality of channels (See Claim 9).  

See Claim 10).  

Regarding claim 11, ‘555 further discloses a method for use in a wireless transmit/receive unit (WTRU), the method comprising: 
receiving, from an access point (AP), a downlink (DL) frame that solicits uplink (UL) frames from a plurality of WTRUs, including the WTRU, and that includes a resource allocation which allocates at least one channel of a plurality of channels for an UL frame from the WTRU (See Claim 11); 
transmitting an UL frame to the AP in response to the DL frame, over the at least one allocated channel of the plurality of channels, a short inter-frame space (SIFS) after receiving the DL frame (See Claim 11); and 
receiving an acknowledgement (ACK) frame from the AP in response to the transmitted UL frame, wherein the ACK frame includes acknowledgements of UL frames from others of the plurality of WTRUs (See Claim 11).  

Regarding claim 12, ‘555 further discloses the method of claim 11, wherein the DL frame includes an identifier corresponding to the WTRU (See Claim 12).  

Regarding claim 13, ‘555 further discloses the method of claim 11, wherein the DL frame comprises a clear-to-send (CTS) frame (See Claim 13).  

See Claim 14).  

Regarding claim 15, ‘555 further discloses the method of claim 11, wherein the AP is in communication with at least one station (STA) that is part of a multi-user group, wherein the WTRU is not part of the multi-user group (See Claim 15).  

Regarding claim 16, ‘555 further discloses the method of claim 11, wherein the UL frame indicates an amount of uplink data the WTRU has for transmission to the AP (See Claim 16).  

Regarding claim 17, ‘555 further discloses the method of claim 11, wherein the UL frame indicates a quality of service (QoS) priority for uplink data (See Claim 17).  

Regarding claim 18, ‘555 further discloses the method of claim 11, wherein the UL frame includes an indication of an amount of uplink data and a modulation coding scheme (MCS) that will be used to transmit uplink data (See Claim 18).  

Regarding claim 19, ‘555 further discloses the method of claim 11, wherein the at least one allocated channel includes two or more of the plurality of channels (See Claim 19).  

See Claim 20).

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/3/2021